DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 02/24/2022 regarding claims 1-15 is fully considered. Of the above claims, claim 8 has been canceled; claims 1-2 and 4 have been amended.
Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 3-4 and 9 is the inclusion of the limitations, of a heated system that include a controller to: control an application of power to the heat generating device; determine that the temperature in the heated system has reached a predefined temperature value that is below a setpoint temperature for the heated system; stop the application of power to the heat generating device upon a determination that the temperature in the heated system has reached the predefined temperature value; and after the application of power to the heat generating device being stopped and the temperature in the heated system continuing to rise to the setpoint temperature, control a feedback device to maintain the temperature in the heated system at the setpoint temperature, wherein the controller is to determine the predefined temperature value based on a calculated rate of change of temperatures detected by the temperature sensor over a predefined period of time prior to the 
The primary reason for allowance of claims 2 and 5-7 is the inclusion of the limitations, of a heated system that include a controller to: control an application of power to the heat generating device; determine that the temperature in the heated system has reached a predefined temperature value that is below a setpoint temperature for the heated system; stop the application of power to the heat generating device upon a determination that the temperature in the heated system has reached the predefined temperature value; and after the application of power to the heat generating device being stopped and the temperature in the heated system continuing to rise to the setpoint temperature, control a feedback device to maintain the temperature in the heated system at the setpoint temperature, wherein, to control the feedback device to maintain the temperature in the heated system at the setpoint temperature, the controller is to: store temperatures detected by the temperature sensor over time; calculate a rate of change of the stored temperatures corresponding to a predefined period of time prior to the application of power to the heat generating device being stopped; based on the calculated rate of change, determine a seeding value for a control mechanism of the heat generating device; determine that a predefined condition has occurred; and based on the determination that the predefined condition has occurred, control the control mechanism to apply power to the heat generating device beginning with the determined seeding value.  These limitations found in each of the 
The primary reason for allowance of claims 10-13 is the inclusion of method steps of a method, for controlling a heated system, that include determining that a heated system is to be implemented, the heated system including a heat generating device and being associated with a setpoint temperature; controlling a supply of power at a first power level to the heat generating device; based on a determination that a detected temperature in the heated system has reached a predefined temperature value that is below the setpoint temperature, reducing the supply of power to the heat generating device; determining a seeding value for a control mechanism of the heat generating device based on a calculated rate of temperature change during the supply of power at the first power level to the heat generating device; determining that a predefined condition has occurred; and based on the determination that the predefined condition has occurred, controlling the control mechanism to apply power to the heat generating device beginning with the determined seeding value. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 14-15 is the inclusion of the limitations, of a non-transitory machine readable medium on which is stored machine readable instructions for controlling a heated system, that include when executed by a controller, cause the controller to: control application of power at a first level to a heat generating device; determine that a detected temperature in a heated system has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853